United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Pierce, Jr., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1998
Issued: April 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from a January 23, 2008 decision of the
Office of Workers’ Compensation Programs which denied her request for reconsideration on the
grounds that it was not timely filed and failed to establish clear evidence of error. Because more
than one year has elapsed from the last merit decision dated August 9, 2005 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly found that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error. On appeal,
appellant, through her representative, asserts that it erred by failing to issue a decision under File
No. xxxxxx828, accepted for bilateral carpal tunnel syndrome and calcific tendinitis of the
shoulders, in conjunction with the present claim for bilateral foot impairments under File No.

xxxxxx065. She asserted that the Board’s October 9, 2007 order under File No. xxxxxx828
should have combined all of her claims.1
FACTUAL HISTORY
On September 27, 2004 appellant, then a 56-year-old mark-up clerk, filed an
occupational disease claim (Form CA-2) asserting that she sustained bilateral foot tendinitis on
or before March 6, 2004 due to standing for four hours a day on a cement floor. She also
attributed her condition to an accepted right metatarsal fracture sustained on September 18, 2000
when a metal gate dropped on her right foot.2
In a July 1, 2004 report, Dr. Frederic C. Spector, an attending podiatrist, noted appellant’s
account of bilateral foot pain which she attributed to standing on a cement floor at work. He
diagnosed bilateral posterior tibial tendon dysfunction, right greater than left. Dr. Spector
recommended that appellant stand on a padded mat at work.
In an October 20, 2004 letter, the Office advised appellant of the additional evidence
needed to establish her claim. It requested a rationalized medical report from her attending
physician explaining how and why the identified work factors would cause the claimed
condition.
By decision dated December 1, 2004, the Office denied appellant’s claim on the grounds
that causal relationship was not established. It found that appellant submitted insufficient
rationalized medical evidence supporting that work factors caused the claimed bilateral foot
condition.
In a July 1, 2005 letter, appellant requested reconsideration. She submitted a May 19,
2005 report from Dr. Spector noting that using a padded mat did not improve appellant’s
symptoms. He diagnosed a probable entrapment neuropathy of the superficial peroneal nerve in
the right foot and chronic posterior tibial tendon dysfunction.3
By decision dated August 9, 2005, the Office denied modification of the December 1,
2004 decision. It found that Dr. Spector’s report was based on an incomplete history and was
therefore insufficient to establish causal relationship.
In a November 30, 2005 letter, appellant requested reconsideration. She asserted that
multiple upper and lower extremity conditions forced her to retire. By nonmerit decision dated
December 8, 2005, the Office denied reconsideration on the grounds that appellant’s
1

By order issued October 9, 2007 under File No. xxxxxx828, the Board remanded the case to the Office to
combine File No. xxxxxx828, accepted for bilateral carpal tunnel syndrome and bilateral tendinitis of the hands,
with File No. xxxxxx325, accepted for acromioclavicular arthritis and calcific tendinitis of the shoulders. Neither of
the claims is before the Board on the present appeal.
2

The Office adjudicated the September 18, 2000 right foot injury under File No. xxxxxx637.

3

An August 9, 2005 magnetic resonance imaging (MRI) scan reports showed right tibialis posterior tendinopathy
with a partial tear and midfoot degenerative changes.

2

November 30, 2005 letter, the only evidence submitted, was insufficient to warrant a merit
review.
In a December 22, 2007 letter, appellant, through her representative, requested
reconsideration. She asserted that the medical evidence established that she sustained a bilateral
foot condition due to the accepted metatarsal fracture and standing on a cement floor. Appellant
submitted reports dated August 1, 2005 to July 11, 2007 from Dr. Spector, opining that the
metatarsal fracture caused post-traumatic osteoarthritis in the right foot. Dr. Spector attributed
her right posterior tibial tendon tear to prolonged standing on cement. He noted that appellant’s
foot pain worsened after her retirement in June 2005. Appellant also submitted a November 30,
2006 report from Dr. Stephen C. Allen, an attending Board-certified orthopedic surgeon, who
diagnosed bilateral foot arthritis and bilateral pes planus and opined that appellant’s symptoms
were due to nerve irritation, repetitive impact and arthritis.
By decision dated January 23, 2008, the Office denied appellant’s December 22, 2007
request for reconsideration on the grounds that it was untimely filed and failed to present clear
evidence of error. It found that appellant’s December 22, 2007 request was untimely as it was
filed more than one year after the August 9, 2005 merit decision. The Office further found that
appellant’s December 22, 2007 letter and the accompanying evidence did not establish that it
erred in denying her claim.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.6 It, through regulations, has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for review is filed within one year of the date of
that decision.7 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted the Office under 5 U.S.C. § 8128(a).8
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the case to determine whether there is clear evidence
of error pursuant to the untimely request in accordance with section 10.607(b) of its regulations.9
Office regulations state that it will reopen a claimant’s case for merit review, notwithstanding the
4

5 U.S.C. § 8128(a).

5

Thankamma Mathews, 44 ECAB 765, 768 (1993).

6

Thankamma Mathews, supra note 5; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

7

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
8

5 U.S.C. § 10.607(b); Thankamma Mathews, supra note 5, Jesus D. Sanchez, supra note 6.

9

Thankamma Mathews, supra note 5.

3

one-year filing limitation set forth in the Office’s regulations, if the claimant’s request for
reconsideration shows “clear evidence of error” on the part of it.10
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.11 The evidence must be positive, precise and explicit and must
be manifest on its face that it committed an error.12 Evidence which does not raise a substantial
question concerning the correctness of the Office’s decision is insufficient to establish clear
evidence of error.13 It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion.14 This entails a limited review by the Office of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of it.15 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.16 The Board must make an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that it abused its discretion in denying merit review in the face of such evidence.17
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. It issued its last merit decision in this case on August 9, 2005. Appellant’s request for
reconsideration was untimely filed as it was dated December 22, 2007, more than one year after
the last merit decision.18 It must now be determined whether appellant’s December 22, 2007
request for reconsideration demonstrated clear evidence of error in the Office’s prior decisions.
Appellant’s December 22, 2007 letter asserted that the medical evidence was sufficient to
establish causal relationship between bilateral foot conditions and work factors. The Board finds
that this letter does not raise a substantial question as to whether the Office’s August 9, 2005
decision was in error or prima facie shift the weight of the evidence in appellant’s favor.
Therefore, it is insufficient to establish clear evidence of error. The reports from Dr. Spector and
Dr. Allen do not contain medical rationale addressing the underlying issue of causal relationship
10

20 C.F.R. § 10.607(b).

11

Thankamma Mathews, supra note 5 at 770.

12

Leona N. Travis, 43 ECAB 227, 241 (1991).

13

Jesus D. Sanchez, supra note 6 at 968.

14

Leona N. Travis, supra note 12.

15

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

16

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

17

Gregory Griffin, supra note 7.

18

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

4

and are thus irrelevant to the claim. Therefore, they are insufficient to raise a substantial
question as to the correctness of the Office’s August 9, 2005 decision.
Accordingly, the Board finds that the arguments and evidence submitted by appellant in
support of her December 22, 2007 request for reconsideration do not prima facie shift the weight
of the evidence in her favor or raise a substantial question as to the correctness of the Office’s
August 9, 2005 decision and are thus insufficient to demonstrate clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely and failed to
show clear evidence of error in the Office’s August 9, 2005 decision, the last merit decision in
the case. Therefore, the January 23, 2008 decision of the Office denying appellant’s
December 22, 2007 request for reconsideration was proper under the law and facts of this case.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2008 is affirmed.
Issued: April 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

